American Beacon Advisors, Inc. 4151 Amon Carter Blvd. MD 2450 Fort Worth, TX 76155 May 6, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:American Beacon Funds 1933 Act File No. 033-11387 1940 Act File No. 811-04984 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, American Beacon Funds (the "Registrant") hereby certifies (a) that the form of Statement of Additional Information used with respect to the American Beacon Treasury Inflation Protected Securities Fund of the Registrant does not differ from that contained in Post-Effective Amendment No. 157 ("Amendment No. 157") to Registrant's Registration Statement, and (b) that Amendment No. 157 was filed electronically.The Prospectus for American Beacon Treasury Inflation Protected Securities Fund will be filed under Rule 497(c) today. If you have any questions concerning the foregoing, please do not hesitate to contact the undersigned at (817) 391-6170. Sincerely, /s/ Rosemary K. Behan Rosemary K. Behan General Counsel cc: Kathy Ingber, Esq. K&L Gates LLP
